SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1276
CA 12-01180
PRESENT: SMITH, J.P., CARNI, LINDLEY, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF KELIANN ELNISKI,
PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

NIAGARA FALLS COACH LINES, INC.,
RAEANNE ARGY-TYLER AND MICHAEL J. DOWD,
RESPONDENTS-RESPONDENTS.
(APPEAL NO. 2.)


HODGSON RUSS LLP, BUFFALO (MICHAEL C. O’NEILL OF COUNSEL), FOR
PETITIONER-APPELLANT.

JAECKLE FLEISCHMANN & MUGEL, LLP, BUFFALO (HOWARD S. ROSENHOCH OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS NIAGARA FALLS COACH LINES, INC.
AND RAEANNE ARGY-TYLER.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered April 20, 2012. The order, inter alia,
directed that the proposed order and judgment of respondents be signed
and entered.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Matter of Elniski v Niagara Falls Coach
Lines, Inc. ([appeal No. 1] ___ AD3d ___ [Dec. 28, 2012]).




Entered:   December 28, 2012                    Frances E. Cafarell
                                                Clerk of the Court